Citation Nr: 1522344	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 23, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD), based on clear and unmistakable error (CUE) in April 2004, July 2004, and May 2005 rating decisions.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from January 1969 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for PTSD with depression and anxiety, with a 30 percent rating, effective December 7, 2009.  In a March 2011 rating decision, an earlier effective date of June 23, 2009, was granted; however, the Veteran is asserting that an effective date should be assigned based upon CUE in an April 2004 rating decision.  

The Veteran provided testimony during a hearing before the Board at the RO in October 2013.  A transcript is of record.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The April 2004, July 2004, and May 2005 rating decisions denied entitlement to service connection for PTSD on the basis that a current disability had not been demonstrated, a verifiable stressor had not been reported by the Veteran, and a link between a current diagnosis and a verified in-service stressor had not been demonstrated.  

2.  The April 2004, July 2004, and May 2005 decisions were adequately supported by the facts known at the time and by proper application of the law in effect at the time.  

3.  To the extent that the May 2005 rating decision incorrectly acknowledged the credentials of an April 2005 private psychologist, the Board finds the error to be harmless as a manifestly different outcome would not have resulted otherwise.  

4.  The Veteran's informal claim to reopen service connection for PTSD was received in a June 23, 2009, report of contact.  


CONCLUSIONS OF LAW

1.  The April 20104, July 2004, and May 2005 rating decisions denying service connection for PTSD do not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

2.  The criteria for an effective date of earlier than June 23, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran's claim for an earlier effective date for PTSD is a downstream issue from his claim for entitlement to service connection for PTSD, which was granted in the September 2010 rating decision.  The Veteran filed a notice of disagreement arguing that he should have received an earlier effective date for this award.  In this case, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  The Veteran was sent an SOC that addressed the appropriate effective dates for his award in March 2011.

Also, to the extent that the Veteran is claiming CUE in the prior rating decisions of April 2004, July 2004, and May 2005, the Court has held that the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

With respect to his earlier effective date appeal, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, VA examination reports, and a transcript of the Veteran's testimony at the October 2013 hearing.

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issue on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA met its obligations pursuant to the VCAA.

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  The Veteran filed his first claim for service connection for PTSD in February 2004, which was denied in April 2004.  A request for reconsideration was received in July 2004, and the denial was confirmed in a rating decision that same month.  Finally, following the submission of new evidence, service connection for PTSD was again denied in a May 2005 rating decision.  Each time, the claim was denied based upon a lack of a diagnosis of PTSD, a lack of a verifiable stressor, and a lack of a connection between a current diagnosis and such a stressor.  The Veteran contends that an April 2005 private medical opinion, which included a diagnosis of PTSD, was not properly considered.  Moreover, he argues that at the very least, consideration of that private opinion should have led to a VA examination, in which PTSD would have been diagnosed.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 3.105 (2014).

The Court has provided the following guidance with regard to a claim of CUE:  In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated that, "Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision."  Id. 

The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior RO or Board decision.  See Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).  The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, with regard to the Veteran's claim of CUE regarding his PTSD, he appears to be arguing that VA failed to accept the April 2005 private opinion as sufficient evidence of a diagnosis of PTSD and failed its duty to obtain a VA examination in order to determine whether he had PTSD as a result of service.  As the May 2005 rating decision summarized, service connection for PTSD was denied in April 2004, July 2004, and in the May 2005 decision as PTSD had not been clinically diagnosed; there was no specific stressor provided which could be verified by the service department; and there were no combat medals or individual decorations noted in the evidence which the VA recognizes as evidence of participation in a stressful episode.  

The May 2005 decision specifically noted that the April 2005 private opinion provided a diagnosis of PTSD and noted that during the interview, the Veteran was invited to recall some of the details of events which precipitated the symptoms of PTSD.  The decision, however, further states that there were no specific details provided in the opinion, and as there still had not been a specific, detailed stressor provided within a 60-day time frame, verification of a stressor could not be obtained from the service department.  

The Board notes that the rating decision did in fact discount the diagnosis of PTSD, as the private opinion was provided by a doctor of philosophy, not a medical doctor.  The April 2005 opinion, however, seems to indicate that the private provider was both a Ph.D. and a licensed psychologist.  Nevertheless, the fact still remains that a verifiable stressor had not been identified at the time of the 2004 or 2005 rating decisions.  Therefore, to the extent that there was an error in the May 2005 rating decision, the error was harmless as it would not have led to a manifestly different outcome.  

The version of 38 C.F.R. 3.304(f) that was in effect at that time required a non-combat Veteran to identify a stressor that could be independently verified in order for service connection to be granted.  The Veteran's DD 214 did not show that he received any combat-related decorations.  The Veteran failed to provide enough verifiable information about his claimed stressor(s) in connection with the claim which was denied in 2004 and 2005 and the need for this information was explained in each of the three rating decisions issued in 2004 and 2005.  The requirement for a verifiable stressor was in effect until July 30, 2010.  Therefore, the Board finds that there is no CUE in the April 2004, July 2004, and May 2005 rating decisions.  

The Veteran did not file a notice of disagreement or submit new evidence within one year of the May 2005 decision.  Therefore, the decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2013)).

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  

The Veteran was granted service connection for PTSD effective the date of his informal claim to reopen the issue, June 23, 2009.  There was no earlier communication that could constitute an informal claim for service connection for this disability since the last final denial in the May 2005 rating decision.  The claim was ultimately allowed on the basis of new and material evidence, in the form of a positive medical opinion obtained, as well as a change in the law which eliminated the need for the Veteran to provide information about an independently verifiable military stressor.  It was not granted based on any newly discovered service records. Therefore, there is no basis to award an effective date earlier than June 23, 2009.


ORDER

Clear and unmistakable error in the April 2004, July 2004, and May 2005 rating decisions was not found.  

An effective date earlier than June 23, 2009, for service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


